                         1   ROBERT O. KURTH, JR.
                             Nevada Bar No. 4659
                         2   KURTH LAW OFFICE
                             3420 N. Buffalo Drive
                         3   Las Vegas, NV 89129
                             Tel: (702) 438-5810
                         4   Fax: (702) 459-1585
                             Email: Robert.kurthlawoffice@gmail.com
                         5   Attorney for Defendant, Melody Carter
                         6

                         7
                                                  UNITED STATES DISTRICT COURT
                         8
                                                       DISTRICT OF NEVADA
                         9

                        10    J. W., a minor by and through his parents,
                              Joshua and Britten Wahrer,                         Case No. 2:19-cv-00965-RFB-EJY
                        11
                                                   Plaintiffs,
                        12
                              vs.
KURTH LAW OFFICE
3420 N. Buffalo Drive
 Las Vegas, NV 89129




                        13                                                       STIPULATION AND ORDER TO
    (702) 438-5810




                              CLARK COUNTY SCHOOL DISTRICT; PAT
                              SKORKOWSKY, individually and in his official       EXTEND TIME TO FILE OPPOSITION
                        14
                              capacity as former Superintendent of Clark         AND REPLY TO PLAINTIFF’S
                        15    County School District; MELODY CARTER,             MOTION FOR PARTIAL SUMMARY
                              individually and in her capacity as Plaintiff’s
                              former teacher of record; DOES I - X, and ROE      ADJUDICATION AS TO LIABILITY
                        16
                              CORPORATIONS I - X, inclusive,                     AGAINST DEFENDANT
                        17                                                       MELODY CARTER [ECF 77]
                                                    Defendants.
                                                                                 (First Request)
                        18
                        19

                        20
                                     STIPULATION AND ORDER TO EXTEND TIME TO FILE
                        21
                                    OPPOSITION AND REPLY TO PLAINTIFF’S MOTION FOR
                        22
                                    PARTIAL SUMMARY ADJUDICATION AS TO LIABILITY
                        23             AGAINST DEFENDANT MELODY CARTER [ECF 77]
                        24                            (First Request)
                        25
                                           COMES NOW the Defendant, MELODY CARTER (“CARTER”), by and through her
                        26
                        27   counsel, and the Plaintiff, J.W., a minor by and through his natural parents, JOSHUA and BRITTEN

                        28


                                                                           1
                         1   WAHRER (“Plaintiff” or “Plaintiffs”), by and through their counsel, and hereby STIPULATE and

                         2   AGREE in accordance with Local Rule 7-2(b) as follows:
                         3
                                    1. That the Defendant CARTER shall have until May 28, 2021 to file an Opposition to the
                         4

                         5                Plaintiff’s Motion for Partial Summary Adjudication as to Liability Against Defendant

                         6                Melody Carter.
                         7          2. That the Plaintiff shall have until June 11, 2021, to file a Reply to the Defendant
                         8
                                          CARTER’s Opposition.
                         9

                        10          This stipulation and order in Case No. 2:19-cv-00965-RFB-EJY is sought in good faith

                        11   and not for the purpose of delay. This is the first request for an extension of time to file an Opposition

                        12   and Reply.
KURTH LAW OFFICE
3420 N. Buffalo Drive
 Las Vegas, NV 89129




                        13
    (702) 438-5810




                             Dated this 20th day of May, 2021.                         Dated this 20th day of May, 2021.
                        14
                             ARIAS SANGUINETTI WANG & TORRIJOS, LLP KURTH LAW OFFICE
                        15

                        16                                                             /s/ Robert O. Kurth, Jr._______________
                              /s/ Gregg A. Hubley       ________________
                             GREGG A. HUBLEY, ESQ., NBN 7386                           ROBERT O. KURTH, JR.
                        17                                                             Nevada Bar No.: 4659
                             CHRISTOPHER A.J. SWIFT, ESQ. NBN 11291
                        18   7201 W. Lake Mead Boulevard, Suite 570                    3420 North Buffalo Drive
                             Las Vegas, Nevada 89128                                   Las Vegas, Nevada 89129
                        19
                             EUGENE FELDMAN, ESQ. (pro hac vice)                       Attorney for Defendant, Melody Carter
                        20
                             California Bar No. 118497
                        21   ARIAS SANGUINETTI WANG & TORRIJOS
                             6701 Center Drive West, 14th Floor
                        22   Los Angeles, CA 90045                                       IT IS SO ORDERED:
                        23   MARIANNE C. LANUTI, ESQ., NBN 7784
                             LAW OFFICES OF MARIANNE C. LANUTI
                        24
                             194 Inveraray Court                                       __________________________
                        25   Henderson, Nevada 89074
                                                                                       RICHARD F. BOULWARE, II
                        26   Attorneys for Plaintiff                                   United States District Judge
                                                                                       DATED this 24th day of May, 2021.
                        27

                        28


                                                                                 2
